Exhibit 10.2


WAIVER CONSENT AND AMENDMENT AGREEMENT


THIS WAIVER, CONSENT AND AMENDMENT AGREEMENT, dated as of May __, 2008 (this
“Agreement”), among Airtrax, Inc. (“Borrower”), the parties identified on
Schedule A hereto (“Secured Lenders”) (each a “Party” and collectively the
“Parties”).
 
W I T N E S S E T H:


WHEREAS, Secured Lenders have entered into financing arrangements with the
Borrower pursuant to which the Secured Lenders were issued certain debentures;
and
 
WHEREAS, the Borrower requires additional funding the terms of which may
conflict with the terms of the agreements entered into between the Parties.
 
NOW THEREFORE, in consideration of the mutual benefits accruing to Secured
Lenders and Borrower and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby agree
as follows:
 
1.              DEFINITIONS.


As used in this Agreement, the following terms shall have the meanings ascribed
to them below:
 
 “April 2008 Financing” means the financing the Borrower intends to complete
with those Secured Lenders that choose to participate on our about the date of
this Agreement;
 
“April 2008 Financing Documents” means all the agreements, instruments and other
documents entered into on or about the date of this Agreement, pursuant to which
the Borrower entered into the April 2008 Financing;
 
“Secured Lenders Notes” means the Notes issued to the Secured Lenders in the
Secured Lenders Transaction pursuant to the Secured Lenders Transaction
Documents;
 
“Secured Lenders Transaction” means the transactions entered into pursuant to
the Secured Lenders Transaction Documents;
 
“Secured Lenders Transaction Documents” means all agreements, instruments and
other documents that Borrower and/or Secured Lenders entered into on or about
February 20, 2007, and all transaction documents as defined in such agreements,
instruments and other documents together with all documents related thereto, as
may have been amended, including but not limited to the Securities Purchase
Agreement, Debenture, Registration Rights Agreement, Common Stock Purchase
Warrant, Escrow Deposit Agreement, Security Agreement and Subsidiary Guaranty.
 
 
1

--------------------------------------------------------------------------------

 
 
2.             WAIVERS AND CONSENT.


Notwithstanding Section 4.14 of the Securities Purchase Agreement entered into
between the Parties on or about February 20, 2007 (the “Securities Purchase
Agreement”) The Secured Lenders hereby consent to the Borrower’s entering into
the April 2008 Financing Documents and completing the April 2008 Financing and
waive the prohibition contained in said  Section 4.14 of the Securities Purchase
Agreement. The Secured Lenders hereby waive their rights to participate in the
April 2008 Financing pursuant to Section 4.13 of the Securities Purchase
Agreement.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
 
BORROWER
 
 

          AIRTRAX INC.                             Name:         Title:        
                   
SECURED LENDERS
                             
/s/
   
/s/
 
By:  
   
By:
 
Its: 
   
Its:
 

 
 
 
 
2